 



Exhibit 10.62**

I N C E N T I V E     S T O C K    O P T I O N

Non-transferable

GRANT TO

NAME
(the “Optionee”)

the right to purchase from Knology, Inc. (the “Company”)

# of Options

shares of its common stock, $0.01 par value, at the price of $1.87 per share

pursuant to and subject to the provisions of the Knology, Inc. 2002 Long-Term
Incentive Plan (the “Plan”) and to the terms and conditions set forth on the
following page.

Unless vesting is accelerated in accordance with the Plan or in the discretion
of the Committee, the remaining Option Shares shall vest in accordance with the
Optionee Statement attached, provided that Optionee has maintained Continuous
Status as a Participant as of the vesting dates.

     IN WITNESS WHEREOF, Knology, Inc., acting by and through its duly
authorized officers, has caused this Agreement to be executed as of the Grant
Date.

     

  KNOLOGY, INC.
 
   

  By: Rodger L. Johnson
 
   

  Grant Date:
 
   

  Accepted by Optionee:
 
   

   

  Name

 



--------------------------------------------------------------------------------



 



TERMS AND CONDITIONS

     1. Grant of Option. Knology, Inc. (the “Company”) hereby grants to the
Optionee named on Page 1 hereof (“Optionee”), under the Knology, Inc. 2002
Long-Term Incentive Plan (the “Plan”), stock options to purchase from the
Company (the “Options”), on the terms and on conditions set forth in this
agreement (this “Agreement”), the number of shares indicated on Page 1 of the
Company’s $0.01 par value common stock, at the exercise price per share set
forth on Page 1. Capitalized terms used herein and not otherwise defined shall
have the meanings assigned to such terms in the Plan.

     2. Vesting of Options. The Option shall vest (become exercisable) in
accordance with the Optionee Statement included with this Agreement.
Notwithstanding the foregoing vesting schedule, upon Optionee’s death,
Disability or Retirement during his or her Continuous Status as a Participant,
or upon the effective date of a Change of Control, all Options shall become
fully vested and exercisable.

     For purposes of computing the number of Option Shares that Optionee has a
right to acquire by exercise of these Options, fractional Shares shall be
disregarded and the next higher whole number of Shares shall be used, rounding
all fractions upward.

     3. Period of Options and Limitations on Right to Exercise. The Options
will, to the extent not previously exercised, lapse upon the earliest to occur
of the following circumstances:

     (a) 5:00 p.m., Eastern Time, on the Expiration Date indicated on the
Optionee Statement included with this Agreement.

     (b) Three months after the termination of Optionee’s Continuous Status as a
Participant for any reason other than (i) for Cause or (ii) by reason of
Optionee’s death or Disability.

     (c) Twelve months after the date of the termination of Optionee’s
Continuous Status as a Participant by reason of Disability.

     (d) Twelve months after the date of Optionee’s death, if Optionee dies
while employed, or during the three-month period described in subsection
(b) above or during the twelve-month period described in subsection (c) above
and before the Options otherwise lapse. Upon Optionee’s death, the Options may
be exercised by Optionee’s beneficiary designated pursuant to the Plan.

     (e) 5:00 p.m., Eastern Time, on the date of the termination of Optionee’s
Continuous Status as a Participant if such termination is for Cause.

     The Committee may, prior to the lapse of the Options under the
circumstances described in paragraphs (b), (c), (d) or (e) above, extend the
time to exercise the Options as determined by the Committee in writing, but if
the Options are so extended, then to the extent that they are exercised more
than three months after the termination of Optionee’s employment other than by
death or Disability, or more than one year after Optionee’s Disability, the
Options will automatically become Non-Qualified Stock Options. If Optionee
returns to employment with the Company during the designated post-termination
exercise period, then Optionee shall be restored to the status Optionee held
prior to such termination but no vesting credit will be earned for any period
Optionee was not in Continuous Status as a Participant. If Optionee or his or
her beneficiary exercises an Option after termination of service, the Options
may be exercised only with respect to the Shares that were otherwise vested on
Optionee’s termination of service.

     4. Exercise of Option. The Options shall be exercised by (a) written notice
directed to the Secretary of the Company or his or her designee at the address
and in the form specified by the Secretary from time to time and (b) payment to
the Company in full for the Shares subject to such exercise (unless the exercise
is a broker-assisted cashless exercise, as described below). If the person
exercising an Option is not Optionee, such person shall also deliver with the
notice of exercise appropriate proof of his or her right to exercise the Option.
Payment for such Shares shall be in (a) cash, (b) Shares previously acquired by
the purchaser, which have been held by the purchaser for at least six months, or
(c) any combination thereof, for the number of Shares specified in such written
notice. The value of surrendered Shares for this purpose shall be the Fair
Market Value, calculated as provided in the Plan, as of the last trading day
immediately prior to the exercise date. To the extent permitted under
Regulation T of the Federal Reserve Board, and subject to applicable securities
laws and any limitations as may be applied from time to time by the Committee
(which need not be uniform), the Options may be exercised through a broker in a
so-called “cashless exercise” whereby the broker sells the Option Shares on
behalf of Optionee and delivers cash sales proceeds to the Company in payment of
the exercise price. In such case, the date of exercise shall be deemed to be the
date on which notice of exercise is received by the Company, legal title to the
Option Shares shall be deemed to have passed to Optionee on the exercise date,
and the exercise price shall be delivered to the Company by the settlement date.

     5. Beneficiary Designation. Optionee may, in the manner determined by the
Committee, designate a beneficiary to exercise the rights of Optionee hereunder
and to receive any distribution with respect to the Options upon Optionee’s
death. A beneficiary, legal guardian, legal representative, or other person
claiming any rights hereunder is subject to all terms and conditions of this
Agreement and the Plan, and to any additional restrictions deemed necessary or
appropriate by the Committee. If no beneficiary has been designated or survives
Optionee, the Options may be exercised by the legal representative of Optionee’s
estate, and payment shall be made to Optionee’s estate. Subject to the
foregoing, a beneficiary designation may be changed or revoked by Optionee at
any time provided the change or revocation is filed with the Company.

     6. Limitation of Rights. The Options do not confer to Optionee or
Optionee’s beneficiary designated pursuant to Paragraph 5 any rights of a
shareholder of the Company unless and until Shares are in fact issued to such
person in connection with the exercise of the Options. Nothing in this Agreement
shall interfere with or limit in any way the right of the Company or any
Affiliate to terminate Optionee’s service at any time, nor confer upon Optionee
any right to continue in the service of the Company or any Affiliate.

     7. Stock Reserve. The Company shall at all times during the term of this
Agreement reserve and keep available such number of Shares as will be sufficient
to satisfy the requirements of this Agreement.

     8. Restrictions on Transfer and Pledge. No right or interest of Optionee in
the Options may be pledged, encumbered, or hypothecated to or in favor of any
party other than the Company or an Affiliate, or shall be subject to any lien,
obligation, or liability of Optionee to any other party other than the Company
or an Affiliate. The Options are not assignable or transferable by Optionee
other than by will or the laws of descent and distribution. The Options may be
exercised during the lifetime of Optionee only by Optionee.

     9. Restrictions on Issuance of Shares. If at any time the Committee shall
determine in its discretion, that registration, listing or qualification of the
Shares covered by the Options upon any Exchange or under any foreign, federal,
or local law or practice, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition to the exercise of the
Options, the Options may not be exercised in whole or in part unless and until
such registration, listing, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.

     10. Notification of Disposition. Optionee agrees to notify the Company in
writing within 30 days of any disposition of Shares acquired by Optionee
pursuant to the exercise of the Options, if such disposition occurs within two
years of the Grant Date, or one year of the date of exercise, of the Options.
The Company has the authority and the right to deduct or withhold, or require
Optionee to remit to the Company, an amount sufficient to satisfy federal,
state, and local taxes required by law to be withheld with respect to any
disposition of Shares prior to the expiration of two years of the Grant Date, or
one year of the date of exercise, of the Options.

     11. Interpretation. It is the intent of the parties hereto that the Options
qualify for incentive stock option treatment pursuant to, and to the extent
permitted by, Section 422 of the Code. All provisions hereof are intended to
have, and shall be construed to have, such meanings as are set forth in
applicable provisions of the Code and Treasury Regulations to allow the Options
to so qualify. To the extent that such any portion of the Options fail to
qualify for incentive stock option treatment pursuant to Section 422 of the
Code, such nonqualifying portion of the Options shall be Non-Qualified Stock
Options, governed under Section 83 of the Code.

     12. Plan Controls. The terms contained in the Plan are incorporated into
and made a part of this Agreement and this Agreement shall be governed by and
construed in accordance with the Plan. In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this
Agreement, the provisions of the Plan shall be controlling and determinative.

     13. Successors. This Agreement shall be binding upon any successor of the
Company, in accordance with the terms of this Agreement and the Plan.

     14. Severability. If any one or more of the provisions contained in this
Agreement is invalid, illegal or unenforceable, the other provisions of this
Agreement will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.

     15. Notice. Notices and communications under this Agreement must be in
writing and either personally delivered or sent by registered or certified
United States mail, return receipt requested, postage prepaid. Notices to the
Company must be addressed to:

Knology, Inc.
1241 O.G. Skinner Drive
West Point, Georgia 31833
Attn: General Counsel

or any other address designated by the Company in a written notice to Optionee.
Notices to Optionee will be directed to the address of Optionee then currently
on file with the Company, or at any other address given by Optionee in a written
notice to the Company.

 